     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.23 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTOINE W. HARRIS,                                  Case No.: 3:20-cv-0352-GPC-AHG
     Booking No. 1913004,
12
                                                         ORDER:
13                                      Plaintiff,
                                                         1) GRANTING MOTION TO
14                       vs.                             PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 2];
16   LOUIS WILLIAMS; LIEUTENANT                          2) DENYING MOTION TO APPOINT
17   RIOS; C/O MATTHEWS,                                 COUNSEL [ECF No. 3]; AND
18
                                                         3) DISMISSING COMPLAINT FOR
19                                  Defendants.          FAILING TO STATE A CLAIM
20
                                                         (ECF Nos. 2, 3.)
21
22         Antoine W. Harris (“Plaintiff”), a federal detainee currently housed at the Washoe
23   County Jail located in Reno, Nevada, and proceeding pro se, has filed a civil rights
24   complaint pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of
25   Narcotics, 403 U.S. 388 (1971) (See Compl., ECF No. 1). Plaintiff claims his
26   constitutional rights were violated when he was housed at the Metropolitan Correctional
27   Center (“MCC”) in June and July of 2019. (See id. at 1, 3.)
28
                                                     1
                                                                             3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.24 Page 2 of 11



 1   ///
 2         Plaintiff has not prepaid the $400 filing fee required by 28 U.S.C. § 1914(a) to
 3   commence a civil action. Instead, Plaintiff has filed a Motion to Proceed IFP, (ECF No.
 4   2), along with a Motion to Appoint Counsel. (ECF No. 3).
 5   I.    Motion to Proceed IFP
 6         All parties instituting any civil action, suit or proceeding in a district court of the
 7   United States, except an application for writ of habeas corpus, must pay a filing fee of
 8   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 9   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
10   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
11   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
12   proceed IFP remains obligated to pay the fee in “increments” or “installments,” Bruce v.
13   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
14   1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
15   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
16         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
17   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
18   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
19   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
20   trust account statement, the Court assesses an initial payment of 20% of (a) the average
21   monthly deposits in the account for the past six months, or (b) the average monthly
22   balance in the account for the past six months, whichever is greater, unless the prisoner
23   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
24
25
     1
26    In addition to the $350 statutory fee, civil litigants must pay an additional administrative
     fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
27
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.25 Page 3 of 11



 1   custody of the prisoner then collects subsequent payments, assessed at 20% of the
 2   preceding month’s income, in any month in which his account exceeds $10, and forwards
 3   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 4   Bruce, 136 S. Ct. at 629.
 5          In support of his IFP Motion, Plaintiff has submitted a copy of his prison
 6   certificate. See (ECF No. 2 at 5); 28 U.S.C. § 1915(a)(2); S.D. CAL. CIVLR 3.2; Andrews,
 7   398 F.3d at 1119. This certificate shows that Plaintiff had an available balance of only
 8   $0.17 at the time of filing. See (ECF No. 2 at 5.) Thus, the Court assesses no initial partial
 9   filing fee at this time. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
10   prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
11   judgment for the reason that the prisoner has no assets and no means by which to pay the
12   initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that
13   28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP
14   case based solely on a “failure to pay . . . due to the lack of funds available to him when
15   payment is ordered.”).
16          Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP, (ECF No. 2),
17   declines to exact the initial filing fee because his trust account statement indicates he may
18   have “no means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Warden of the
19   Washoe County Jail or their designee, to instead collect the entire $350 balance of the
20   filing fees required by 28 U.S.C. § 1914 and forward them to the Clerk of the Court
21   pursuant to the installment payment provisions set forth in 28 U.S.C. § 1915(b)(1). Id.
22   III.   Motion to Appoint Counsel
23          Plaintiff also seeks the appointment of counsel because he is unable to afford a
24   lawyer and claims his imprisonment will limit his ability to litigate. (Pl.’s Mot., ECF No.
25   3 at 1.) Plaintiff further contends that an eventual trial will likely involve conflicting
26   testimony and evidence that trained counsel will be better able to evaluate and present. Id.
27          However, there is no constitutional right to counsel in a civil case. Lassiter v. Dept.
28
                                                    3
                                                                                 3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.26 Page 4 of 11



 1   of Social Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.
 2   2009). And while 28 U.S.C. § 1915(e)(1) grants the district court discretion to “request”
 3   that an attorney represent an indigent litigant, Agyeman v. Corr. Corp. of America, 390
 4   F.3d 1101, 1103 (9th Cir. 2004), this discretion may be exercised only under “exceptional
 5   circumstances.” Id.; see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A
 6   finding of exceptional circumstances requires the Court “to consider whether there is a
 7   ‘likelihood of success on the merits’ and whether ‘the prisoner is unable to articulate his
 8   claims in light of the complexity of the legal issues involved.’” Harrington v. Scribner,
 9   785 F.3d 1299, 1309 (9th Cir. 2015) (quoting Palmer, 560 F.3d at 970).
10          As currently pleaded, Plaintiff’s Complaint demonstrates neither the likelihood of
11   success nor the legal complexity required to support the appointment of pro bono counsel
12   pursuant to 28 U.S.C. § 1915(e)(1). See Terrell, 935 F.3d at 1017; Palmer¸560 F.3d at
13   970. First, while Plaintiff may not be formally trained in law, his allegations, as liberally
14   construed, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), show he nevertheless is fully
15   capable of legibly articulating the facts and circumstances relevant to his claims which
16   are not legally “complex.” Agyeman, 390 F.3d at 1103. Second, for the reasons discussed
17   more fully below, Plaintiff’s Complaint requires sua sponte dismissal pursuant to 28
18   U.S.C. § 1915(e)(2) and § 1915A, and it is simply too soon to tell whether he will be
19   likely to succeed on the merits of any potential constitutional claim against any of the
20   named Defendants. Id.
21          Therefore, the Court finds no “exceptional circumstances” currently exist and
22   DENIES Plaintiff’s Motion to Appoint Counsel, (ECF No. 3), without prejudice on that
23   basis. See, e.g., Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (affirming denial of
24   counsel where prisoner could articulate his claims in light of the complexity of the issues
25   involved, and did not show likelihood of succeed on the merits).
26   III.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
27          A.    Standard of Review
28
                                                   4
                                                                                3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.27 Page 5 of 11



 1         Because Plaintiff is a prisoner and is proceeding IFP, his complaint requires a pre-
 2   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
 3   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
 4   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
 5   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 6   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
 7   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
 8   the targets of frivolous or malicious suits need not bear the expense of responding.’”
 9   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
10   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
11         “The standard for determining whether a plaintiff has failed to state a claim upon
12   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
13   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
14   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
15   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
16   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
17   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
18   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
19   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
20         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
21   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
22   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
23   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
24   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
25   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
26   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
27   (9th Cir. 2009).
28
                                                     5
                                                                                  3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.28 Page 6 of 11



 1          B.      Factual Allegations
 2          Plaintiff, a federal detainee, was transferred to the Metropolitan Correctional
 3   Center (“MCC”) on June 6, 2019 for a “medical evaluation.” (Compl. at 3.) On June 26,
 4   2019, Plaintiff alleges that he was returning from the showers to find Defendant Mathews
 5   “searching [his] cell.” (Id.) Plaintiff “sat down at the table” and began “playing cards”
 6   with his cellmate. (Id.) Mathews told Plaintiff to “go stand by the gate,” where Plaintiff
 7   was then “cuffed” by other correctional officers and taken to the “SHU 2.” (Id.) Plaintiff
 8   claims Mathews sent him to the SHU claiming that Plaintiff was “up in his face,
 9   threatening, making threatening gestures with [Plaintiff’s] hands and shoulders, and said
10   [Plaintiff] was physically threatening him.” (Id.)
11          On July 2, 2019, Correctional Officer Zuniga3 “called [Plaintiff] to hear the shot 4
12   Matthews wrote on [him].” (Id.) Zuniga asked Plaintiff for his version of the events and
13   Plaintiff informed him that “there was no incident” and Mathews “fabricated the whole
14   incident.” (Id.) Plaintiff told Zuniga that if he “reviewed the cameras” he would see that
15   “none of what [Mathews] alleged” happened and Plaintiff was telling the truth. (Id.)
16   Zuniga informed Plaintiff that he had reviewed the cameras and determined that Plaintiff
17   “was being truthful.” (Id.) Zuniga “expunged the shot.” (Id.)
18          Zuniga notified Defendant Lieutenant Rios, the “SHU Lieutenant,” that Plaintiff’s
19   “shot was expunged.” (Id.) Rios informed Zuniga that he “had a meeting with Defendant
20   Louis Williams II (Warden)” to inform Williams that Plaintiff’s “shot had been
21   expunged” and he could release Plaintiff back to general population. (Id. at 3-4.)
22   However, Williams did not release Plaintiff back to general population but instead kept
23   him in the “SHU for over 2 weeks.” (Id. at 4.)
24
25
26   2
       SHU is an acronym for “secured housing unit.”
     3
27     Zuniga is not a named Defendant.
     4
       Plaintiff claims a “shot” is the federal equivalent of a “write up” which is the terminology used in state
28   institutions for rule violation reports.
                                                          6
                                                                                           3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.29 Page 7 of 11



 1         Plaintiff repeatedly asked several correctional officers why he was still in the SHU
 2   and was told that “they didn’t know” and “others would say [Plaintiff] should have been
 3   out of the SHU.” (Id.) Plaintiff also asked Rios several times why he was still in the SHU
 4   and purportedly Rios would tell him that “he’s having a meeting with [Williams] and
 5   their working on it.” (Id.) Plaintiff claims he did not have “process whatsoever for being
 6   held in the SHU for over 2 weeks after [his] shot was expunged.” (Id.) Plaintiff seeks
 7   $30,000 in compensatory damages and $50,000 in punitive damages. (Id. at 9.)
 8         C.     Bivens
 9         Plaintiff has brought his claims pursuant to Bivens v. Six Unknown Named Agents
10   of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). “In Bivens, the Supreme Court
11   ‘recognized for the first time an implied right of action for damages against federal
12   officers alleged to have violated a citizen’s constitutional rights.’” Vega v. United States,
13   881 F.3d 1146, 1152 (9th Cir. 2018) (quoting Hernandez v. Mesa, __ U.S. __, 137 S. Ct.
14   2003, 2006 (2017) (citation omitted)). “In the limited settings where Bivens does apply,
15   the implied cause of action is the ‘federal analog to suits brought against state officials
16   under Rev. Stat. § 1979, 42 U.S.C. § 1983.’” Iqbal, 556 U.S. at 675–76 (quoting
17   Hartman v. Moore, 547 U.S. 250, 254 n.2 (2006)).
18         D.     Fifth Amendment Due Process Claim
19         The “first question a court must ask in a case like this one is whether the claim
20   arises in a new Bivens context, i.e., whether the case is different in a meaningful way
21   from previous Bivens cases decided by the Court.” Vega, 881 F.3d at 1153 (citing Abbasi,
22   137 S.Ct. at 1864). Since Bivens was decided, the Supreme Court has “only expanded this
23   ‘implied cause of action’ twice.” Ziglar v. Abbasi, __ U.S. __, 137 S.Ct. 1843, 1854
24   (2017); see also Carlson v. Green, 446 U.S. 14 (1980) (providing a Bivens under the
25   Eighth Amendment’s Cruel and Unusual Punishments Clause for failure to provide
26   adequate medical treatment to a prisoner); Davis v. Passman, 442 U.S. 228 (1979)
27
28
                                                   7
                                                                                3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.30 Page 8 of 11



 1   (providing a Bivens remedy under the Fifth Amendment’s Due Process Clause for gender
 2   discrimination).
 3         In Vega, the Ninth Circuit held that a federal prisoner’s procedural due process
 4   claims arising out of prison disciplinary charges presents a “new context” under Abbasi.
 5   Vegai, 881 F.3d at 1154. Here, to the extent that Plaintiff claims he was denied “process,”
 6   the Court liberally construes Plaintiff’s claims as a Fifth Amendment due process claim.
 7   Consequently, as in Vega, Plaintiff’s claims present a “new context” under Abbasi.
 8         For claims arising in a “new context” under Abbasi, the Supreme Court has
 9   fashioned a “two-step analysis for determining congressional intent as to the
10   appropriateness of a Bivens remedy.” Western Radio Services Co. v. U.S. Forest Service,
11   578 F.3d 1116, 1120 (9th Cir. 2009) (citing Wilkie v. Robbins, 551 U.S. 537, 550 (2007)).
12   First, a court must determine “whether any alternative, existing process for protecting the
13   interest amounts to a convincing reason for the Judicial Branch to refrain from providing
14   a new and freestanding remedy in damages.” Wilkie, 551 U.S. at 550. Second, “a Bivens
15   remedy will not be available if there are ‘special factors counselling hesitation in the
16   absence of affirmative action by Congress.’” Abbasi, 137 S.Ct. at 1857 (quoting Carlson,
17   446 U.S. at 18). “‘Alternative remedial structures’ can take many forms, including
18   administrative, statutory, equitable, and state law remedies.” Vega, 881 F.3d at 1154.
19         In Vega, the Ninth Circuit found that federal inmates had adequate alternative
20   remedies to address alleged due process violations arising from prison disciplinary
21   charges by seeking “‘formal review of an issue relating to any aspect of his . . . own
22   confinement’ under the Administrative Remedy Program (“ARP”), 28 C.F.R.
23   § 542.10(a),” or “assistance of counsel [under] § 542.16(a), appeal[ing] any adverse
24   findings to the Regional Director, § 542.15(a), and then to [Federal Bureau of Prisons]’s
25   General Counsel.” Vega, 881 F.3d at 1154 (quoting Correctional Services Corp. v.
26   Malesko, 534 U.S. 61, 74 (2001)) (emphasis in original).
27
28
                                                   8
                                                                               3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.31 Page 9 of 11



 1         Here, Plaintiff states that, once he was out of the SHU, he did not “have the
 2   necessary time to complete the [grievance] process” because he was “almost done with
 3   the [medical] evaluation and on [his] way back to Washoe County Jail.” (Compl. at 10.)
 4   Thus, Plaintiff acknowledges that there was a grievance procedure available to him,
 5   without adequately addressing why he could not file a grievance. Plaintiff’s claim that it
 6   could not be “completed” before he was transferred lacks specificity and does not rule out
 7   the availability of this remedy. Consequently, on these facts, it appears there was an
 8   “alternative remedial structure.” Abbasi, 137 S.Ct. 1858; see also Vega, 881 F.3d at 1154.
 9         In addition, Plaintiff could also have an alternative remedy under the Federal Tort
10   Claims Act (“FTCA”). The FTCA provides a remedy “for injury or loss of property or
11   personal injury or death caused by the negligent or wrongful act or omission” of a federal
12   employee. 28 U.S.C. § 2672; see also 28 U.S.C. § 2679(b)(1) (explaining that a suit
13   under the FTCA against the United States provides the exclusive remedy for torts
14   committed by federal employees); but see Conrad v. United States, 447 F.3d 760, 767
15   (9th Cir. 2006) (finding district court lacked jurisdiction to hear a false imprisonment
16   claim pursuant to the discretionary function exception of the FTCA). Here, Plaintiff
17   alleges Defendants “falsely imprisoned” him and the Warden committed “gross
18   negligence” by failing to promptly release him from the SHU. (Compl. at 4.) Plaintiff
19   does not allege why he failed to pursue an FTCA suit or, in the alternative, explain why
20   this remedy was not available to him.
21         The Court finds, for all the above stated reasons, that Plaintiff has not articulated a
22   reason to extend a Bivens action based on the Fifth Amendment due process claims.
23   Accordingly, Plaintiff’s Fifth Amendment due process claims are DISMISSED for
24   failing to state a claim upon which relief may be granted.
25         E.     Eighth Amendment
26         Plaintiff alleges, without any specific factual allegations, that his Eighth
27   Amendment rights have been violated. (Compl. at 5.) However, because Plaintiff was a
28
                                                   9
                                                                                3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.32 Page 10 of 11



 1   pre-trial detainee and not a prisoner at the time his claims arose, the Eighth Amendment
 2   is not applicable to his claims. See Bell v. Wolfish, 441 U.S. 520, 530 (1979) (holding that
 3   the Fifth Amendment’s Due Process Clause prohibits subjecting federal pretrial detainees
 4   to conditions of confinement that “amount to punishment.”); see also DeShaney v.
 5   Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 199 n. 6 (1989) (“The State does
 6   not acquire the power to punish with which the Eighth Amendment is concerned until
 7   after it has secured a formal adjudication of guilt in accordance with due process of
 8   law.”) Therefore, Plaintiff’s Eighth Amendment claims are DISMISSED for failing to
 9   state a claim upon which relief may be granted.
10         If Plaintiff chooses to amend this claim, he must allege specific facts to
11   demonstrate how the conditions of his confinement violated his constitutional rights.
12   Moreover, the PLRA requires “a prior showing of physical injury that need not be
13   significant but must also be more than de minimis.” Oliver v. Keller, 289 F.3d 623, 627
14   (citing 42 U.S.C. § 1997e). Plaintiff’s Complaint is devoid of any factual allegations that
15   he suffered any physical injury when he was housed in the SHU.
16   IV.   Conclusion and Order
17         Based on the foregoing, the Court:
18         1.     DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 3).
19         2.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
20   (ECF No. 2).
21         3.     DIRECTS the Warden of the Washoe County Jail, or their designee, to
22   collect from Plaintiff’s trust account the $350 filing fee owed in this case by garnishing
23   monthly payments from his account in an amount equal to twenty percent (20%) of the
24   preceding month’s income and forwarding those payments to the Clerk of the Court each
25   time the amount in Plaintiff’s account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2).
26   ALL PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND
27   NUMBER ASSIGNED TO THIS ACTION.
28
                                                  10
                                                                               3:20-cv-0352-GPC-AHG
     Case 3:20-cv-00352-GPC-AHG Document 4 Filed 05/26/20 PageID.33 Page 11 of 11



 1         3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Warden,
 2   Washoe County Jail, 911 Parr Blvd, Reno, Nevada, 89512.
 3         4.     DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
 4   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A and GRANTS
 5   him 90 days leave from the date of this Order in which to file an Amended Complaint
 6   which cures the deficiencies of pleading noted. Plaintiff’s Amended Complaint must be
 7   complete by itself without reference to his original pleading. Defendants not named and
 8   any claim not re-alleged in his Amended Complaint will be considered waived. See S.D.
 9   Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542,
10   1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v.
11   Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with
12   leave to amend which are not re-alleged in an amended pleading may be “considered
13   waived if not repled.”).
14         If Plaintiff fails to file an Amended Complaint within 90 days, the Court may enter
15   a final Order dismissing this civil action based both on his failure to state a claim upon
16   which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and § 1915A, and in
17   light of his failure to prosecute in compliance with a court order requiring amendment.
18   See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take
19   advantage of the opportunity to fix his complaint, a district court may convert the
20   dismissal of the complaint into dismissal of the entire action.”).
21         IT IS SO ORDERED.
22         Dated: May 26, 2020
23
24
25
26
27
28
                                                  11
                                                                               3:20-cv-0352-GPC-AHG
